       2:20-cv-02070-JD         Date Filed 07/26/21       Entry Number 24         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Thomas G. Pierce, #201290,                )                 Case No.: 2:20-cv-02070-JD-MGB
                                          )
                      Plaintiff,          )
                                          )
                  vs.                     )
                                          )                     OPINION & ORDER
South Carolina Department of Corrections, )
and Bryan Stirling,                       )
                                          )
                      Defendants.         )
                                          )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Mary Gordon Baker (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1

Thomas G. Pierce, #201290, (“Pierce” or “Plaintiff”), proceeding pro se, seeks to have his sentence

remanded to house arrest and home confinement based on alleged civil rights violations pursuant

to 42 U.S.C. § 1983 while a detainee at Lee Correctional Institution (“LCI”).

       Pierce filed this action against South Carolina Department of Corrections and Bryan

Stirling (collectively “Defendants”) on June 1, 2020, seeking a Medical Furlough, vulnerability

due to concerns of COVID-19. (DE 1.) Plaintiff’s Complaint seeks to have his sentence remanded

to house arrest and home confinement. (DE 1.)




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
       2:20-cv-02070-JD         Date Filed 07/26/21      Entry Number 24        Page 2 of 3




       On August 11, 2020, the Court issued a Proper Form Order informing Plaintiff that he had

twenty-one (21) days to bring his case into proper form. (DE 6.) Plaintiff filed a Motion for

Extension of Time on August 21, 2020. (DE 9.) The Motion was granted allowing Plaintiff

through September 15, 2020, to submit a motion to proceed in forma pauperis (with a

corresponding financial certificate) or pay the filing fee. (DE 10.) On September 17, 2020,

Plaintiff filed a Second Motion for Extension of Time. (DE 12.) Plaintiff’s Motion was granted

on September 19, 2020, giving him yet another month to file the Form AO 240 and financial

certificate and warning Plaintiff that “absent extraordinary circumstances, no further extensions

shall be granted.” (DE 13.) Plaintiff filed his application to proceed in forma pauperis on

September 21, 2020 (DE 15), claiming that he did not have sufficient funds to prepay the filing

fee in this case. Plaintiff did not, however, provide the required financial certificate from his

correctional institution. In his cover letter, Plaintiff stated that he “tried [his] best to get the

financial certificate,” but was unable to do so. (DE 15-1.) In light of Plaintiff’s pro se status and

in an abundance of caution, Plaintiff was granted “one final opportunity to submit his financial

certificate and bring this case into proper form.” Plaintiff was provided with another blank

financial certificate and was given an additional twenty-one (21) days to complete and submit the

form. (DE 19, p. 32.) To date, Plaintiff has not filed a completed financial certificate or, in the

alternative, paid the outstanding filing fee.

        On March 17, 2021, the Magistrate Judge issued a Report and Recommendation,

recommending that this action be summarily dismissed, without prejudice and without issuance

and service of process. (DE 21.)

       The Plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation



                                                 2
         2:20-cv-02070-JD        Date Filed 07/26/21       Entry Number 24         Page 3 of 3




for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation (DE 21) and incorporates it herein.

         It is, therefore, ORDERED that Plaintiff’s Complaint is dismissed, without prejudice and

without issuance and service of process.

         IT IS SO ORDERED.

                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
July 23, 2021




                                NOTICE OF RIGHT TO APPEAL
         Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   3
